—In an action for an accounting, the appeal is from an order granting respondent’s motion to take depositions, on interrogatories, of two witnesses resident in foreign countries, and directing that commissions issue for that purpose. Order modified (1) by striking therefrom the second and third ordering paragraphs and substituting therefor provisions for the settlement of interrogatories and cross interrogatories pursuant to rule 126 of the Rules of Civil Practice, and (2) by adding to said order a provision for the translation of interrogatories and answers at respondent’s expense, pursuant to section 309-a of the Civil Practice Act. As so modified, order affirmed, with $10 costs and disbursements to appellant. The modifications of the order appealed from are necessary to conform the order to the provisions of pertinent statutes and rules.
Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.
Settle order on notice.